Title: James Maury to James Madison, 13 July 1831
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Near Charlotttesville
                                
                                 13 July 1831
                            
                        
                        
                        We much regret your being prevented coming here by indisposition, but hope for the pleasure of soon hearing
                            of your amendment.
                        My Son Rutson having a particular desire to pay his respects to that antient friend of his father whose name
                            is so familiar to him, is the occasion of this.
                        My daughter joins me in cordial salutations and best wishes to you, Mrs Madison and Mr Tod. Yours most
                            sincerely
                        
                        
                            
                                James Maury
                            
                        
                    